DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered. 
Response to Amendment
The Examiner acknowledges the amendments and remarks filed on 6/23/21. Claim 1 has been amended. Claims 9, 12, and 13 have been canceled. Claims 1-8, 10, 11, and 14-19 are pending rejection below: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete USPA_20160243796_A1 in view of Dixon WO_2014174310_A1.
1.	Regarding Claims 1, 2, 10, 11, and 19, Mannheim Astete discloses a laminated glazing (paragraph 0001), comprising: at least two glass layers 5 (corresponds to claimed at least two glass layers), an outer glass layer and an inner glass layer (paragraph 0028), each of them having two oppositely disposed major faces (figure 9); and two plastic interlayers 4 (corresponds to claimed two plastic bonding layers) disposed between said outer and inner glass layers (corresponds to claimed at least two glass layers) (paragraph 0028); and at least one obscuration (elements 8 and 3 together) (paragraph 0034) wherein the obscuration is comprised of an opaque thin plastic sheet (paragraph 0087, where the claimed “obscuration insert” is the combination of obscuration layer 8 applied to performance layer 3, shown adjacent in Figure 9). Due to this definition, Mannheim Astete does comprise “plastic” in its “obscuration” thereby meeting the limitation found in instant Claim 2; as well as having segments, as is being claimed in instant Claim 3. Furthermore, Mannheim Astete teaches that said obscuration is in between said two plastic interlayers (corresponds to claimed two plastic bonding layers) (Figure 9). Mannheim Astete teaches that the laminated glazing is a vehicle (corresponds to claimed automotive laminate) glazing (paragraph 0001) such as a windshield (Title), as is being claimed in instant Claims 1, 11, and 19. Mannheim Astete discloses that said obscurations can protect from UV (paragraphs 0032, 0035, 0036, 0043).
2.	However, Mannheim Astete does not teach the claimed thickness.
3.	Dixon discloses a laminated glazing comprising first and second panes with an interlayer structure comprising adhesive layers and an obscuration band that is adjacent to said adhesive layer (Abstract). Dixon further discloses that said obscuration band can have a thickness ranging from 1 to 150 microns (Page 8, Lines 1-6); thereby meeting the claimed range of instant Claims 1 and 10. 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the obscuration, of Mannheim Astete, by using the thickness range for the obscuration, of Dixon. One of ordinary skill in the art would have been motivated in using a thickness range that is used in the same field of endeavor and can “improve the appearance of the windshield by masking the interface between the glazing and the vehicle also to shield adhesive fixing the windshield in the aperture in the vehicle bodywork from ultra violet which might damage the integrity thereof over time. The obscuration band also serves to hide electrical connectors or the like so that such electrical connectors are not observable when the laminated glazing is in use (Pages 2-3).
5.	Regarding Claim 8, Mannheim Astete in view of Dixon suggests one of its adhesive layers being 6 microns (Claim 1) while the other adhesive being 100 microns (Claim 6). Thus, the thickness range mentioned above for said obscuration would be less than about ¼ of the combined thickness of said two adhesive layers.
Claims 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete USPA_20160243796_A1 in view of Dixon WO_2014174310_A1, as applied to Claims 1, 2, 8, 10, 11, and 19, and further in view of Bertolini USPA_20140060306_A1.
6.	Regarding Claims 14-16, Mannheim Astete in view of Dixon does not suggest the claimed spacer.
7.	Bertolini discloses a transparent (paragraph 0025; corresponds to claimed transparent limitation) window for use in a motor vehicle (corresponds to instantly claimed limitation of Claim 11) comprising at least two glass panes having oppositely disposed major faces (elements 1 and 4 in Fig. 1; corresponding to instantly claimed two glass layers) with a polyurethane adhesive layer (element 10 in Fig. 1; corresponding to instantly claimed plastic bonding layer) and another adhesive layer (element 11 in Fig. 1; corresponding to instantly claimed second plastic bonding layer) as well as an reinforcement/insert (element 3 in Fig. 1 and paragraph 0025; corresponding to claimed obscuration insert) located between said at two adhesive layers (corresponding to claimed plastic bonding layers) (Abstract). Finally, Bertolini also discloses using a polyurethane adhesive layer (element 2 in Fig. 1; corresponding to claimed spacer) positioned within said insert and between said two adhesive layers wherein said polyurethane adhesive layer (element 2 in Fig. 1; corresponding to claimed spacer) can have a thickness of 200 microns (paragraph 0031) which is close to the maximum thickness mentioned above for said obscuration. Lastly, Bertolini mentions that said adhesive polyurethane layer ensures long term stability of the window glazing (paragraph 0011).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laminated, of Mannheim Astete in view of Dixon, by using said adhesive polyurethane layer, of Bertolini. One of ordinary skill in the art would have been motivated in doing so ensure long term stability.
9.	Regarding Claim 18, although Mannheim Astete in view of Dixon and further in view of Bertolini does not disclose using a different material for its adhesive layer (element 2 in Fig. 1; corresponding to claimed spacer) aside from the stated PU, it would be expected for one of ordinary skill in the art to try different materials for its adhesives as is well-known in the art out of a desire of optimization. Applicants have not indicated how such a difference results in unexpected and surprising properties.
Claims 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete USPA_20160243796_A1 in view of Dixon WO_2014174310_A1, as applied to Claims 1, 2, 8, 10, 11, and 19, and in view of Alder USPA_20160354996_A1.
10.	Regarding Claims 4, 6, and 7, Mannheim Astete in view of Dixon does not disclose cold forming.
11.	Alder discloses forming safety glass panels that can be used in automotive applications (paragraph 0049) wherein its glass sheet is made of aluminosilicate material (Claim 6; corresponds to claimed material of glass), ion-exchanged (corresponds to claimed chemically strengthened), and is cold-bent to form a protective barrier that safely encapsulates the internal residual stresses, which, in the event of its breakage, prevents particles from dislodging and subsequent disintegration (Abstract and paragraph 0003).  
12.	It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the glass layers, of Mannheim Astete in view of Dixon, by using ion-exchanged, aluminosilicate, cold-formed glass sheets, of Alder.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a glass that can withstand dislodging of particles and subsequent disintegration.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete USPA_20160243796_A1 in view of Dixon WO_2014174310_A1, as applied to Claims 1, 2, 8, 10, 11, and 19, and further in view of Mannheim Astete’ USPA_20130302581_A1.
13.	Regarding Claim 5, Mannheim Astete in view of Dixon does not disclose the claimed heat-strengthening of its glass layer.
14.	Mannheim Astete’ discloses using aluminosilicate glass in glazings in vehicles (Title, Abstract) and discloses a heat strengthening process its glass layers that can be performed 10 times faster than simultaneous bending-annealing, and thus represents energy and cost savings in the production of bullet-proof glass and an increase in production of curved bullet-proof composites as well as allows for fragments of said heat strengthened materials to be of similar size to those obtained from curved-annealed materials (simultaneous bending of layers). The above is important in order not to lose resistance capacity to multiple impacts, which is very relevant when designing bullet-proof composites (paragraphs 0074, 0078).
15.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second glass pane, of Mannheim Astete in view of Dixon, by using the heat-strengthening method, of Mannheim Astete’.  One of ordinary skill in the art would have been motivated in doing so in order to obtain resistance capacity and energy/cost savings.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete USPA_20160243796_A1 in view of Dixon WO_2014174310_A1, as applied to Claim 16, and in view of Baumann USPA_20150107167_A1.
16.	Regarding Claim 17, Mannheim Astete in view of Dixon does not disclose cold-forming its polyurethane adhesive layer (element 2 in Fig. 1; corresponding to claimed spacer).
17.	Baumann discloses using a spacer in glass panes (Title) that can be deformed by means of cold-forming to give its regions the required frame wherein two glass panes can be glued (paragraph 0077).  
18.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adhesive layer (element 2 in Fig. 1; corresponding to claimed spacer), of Mannheim Astete in view of Dixon, by cold-forming it as disclosed by Baumann.  One of ordinary skill in the art would have been motivated in doing so in order to obtain the required shape to frame the glass panes within it.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 13, 2022